Citation Nr: 0110145	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of right knee torn medial meniscus and 
chondromalacia patella, status post partial medial 
meniscectomy.

2.  Entitlement to a compensable rating for asymptomatic 
right umbilical hernia.

3.  Entitlement to a compensable rating for nodule on the 
right index finger.


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from November 1985 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA passed into law the VA's duty to assist 
claimants in the development of their claims.  The provisions 
of the VCAA are applicable to this case.

The veteran's claim for higher evaluations for his right 
knee, umbilical hernia and right index finger disabilities is 
an original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran was discharged from service due to a physical 
disability of the right knee.  A review of his service 
medical records reflects that he underwent arthroscopic 
surgery of the right knee in April 1996.  The surgical report 
listed diagnoses of complex bucket handle tear of the 
posterior horn of the medial meniscus and Grade II 
chondromalacia patella and medial femoral condyle.  A 
Physical Evaluation Board (PEB), dated in January 1998, 
listed the disability as degenerative arthritis of the right 
knee.  The Army used a Diagnostic Code of 5003 to identify 
the disability.  

The veteran submitted his current claim for disability 
compensation in May 1998.  He was afforded a VA examination 
in November 1998.  The examiner recorded a history from the 
veteran that his right index finger disability did not 
interfere with gripping or grasping objects.  Physical 
examination reported a pea-sized nodule over the distal 
aspect of the dorsal side of the right index finger.  The 
nodule was non-tender to palpation and the veteran could grip 
without difficulty.  Further, the examiner recorded that the 
veteran denied any significant problem with his umbilical 
hernia, although he experienced occasional pain.  Physical 
finding reported a small, non-tender umbilical hernia.

The veteran submitted a notice of disagreement in November 
1999 and his substantive appeal in December 1999.  He 
asserted that all three of the disabilities on appeal caused 
him greater problems than was reflected by the current 
ratings.  He alleged that his right knee caused him problems 
on his job, although he did not specify how.  He said that 
his right index finger was painful and that he experienced 
difficulty in trying to bend it.  In regard to his umbilical 
hernia, he said that he still experienced pain in his right 
groin area, which limited his ability to pick up certain 
objects.

The Board notes that the veteran also referred to "his 
doctor" at the "VA hospital" in St. Louis, Missouri, as 
giving him advice regarding limitations on his right knee.  
The Board construes the veteran's comments to indicate that 
he may have had additional treatment at a VA facility and 
that those records have not yet been associated with the 
claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that it has been approximately two and 
one-half years since the veteran's last Compensation and 
Pension (C&P) examination and that a current examination is 
necessary in order to fairly evaluate the appellant's 
assertion of increases in his respective disabilities.

Accordingly, the veteran's case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, service department 
and private health care providers who may 
possess additional records pertinent to 
his claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  

3.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for appropriate VA 
examination(s) to ascertain the current 
severity of his service-connected right 
knee, right index finger and umbilical 
hernia disabilities.  All necessary tests 
should be conducted, including X-rays, 
etc., which the examiner deems necessary.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any 
right knee, and right index finger 
disorder found to be present, to include 
functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movements.  The examiner must indicate 
whether the claims folder has been 
reviewed.  The report should include 
comments on whether or not the veteran's 
umbilical hernia represents any 
limitation of the appellant's ability to 
work and whether or not a belt is 
necessary to reduce the hernia.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§§ 4.40, 4.45 (2000) and DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


